DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to communication received on 06/08/2022. The response presented amendment to claims 1, 3-4, 11, 12, 17-18. Cancelled claims 10 and 19; and introduced new claims 23-24. No new matter is introduced. Claims 9 and 20 are previously cancelled. Claims 1-8, 11-18, and 21-24.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 20130153442 A1
Chen et al. hereinafter Chen
US 20160178229 A1
Chen et al. hereinafter Chen’229
US 20170010231 A1
Wouters
US 20160011159 A1
SEKIYA et al. hereinafter SEKIYA


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chen ‘229  and Wouters.
With respect to claim 1, Chen discloses a method of testing a gas (A gas sensor is schematically shown in FIG. 1), comprising: 
providing a sensor (gas sensor 10/20) comprising a sensing electrode (sensing electrode 14) that includes a catalyst comprising palladium (¶[0015] discloses the electrode may comprise palladium), a counter electrode comprising a metal catalyst (¶0015: counter electrode 16 may comprise variety of catalytic metals), an electrolyte disposed between the sensing electrode and the counter electrode (¶[0013] discloses polymer membrane 12 disposed between sensing electrode 14 and counter electrode 16), 
and an electrical circuit connecting the sensing electrode and the counter electrode (Fig. 1 illustrates electronic signal processing circuitry 19 connecting electrodes 14 and 16); 
contacting the gas  with the sensing electrode in the absence of a voltage bias applied to the sensing and counter electrodes (¶[0013] discloses electrodes 14 and 16 are exposed to test gas 11 and reference gas 13 and connected to a voltmeter[no voltage is applied/required to measure volt]).
Chen discloses the claimed invention except the type of gas the sensor is subjected to comprises olefin or a substituted olefin. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the gas sensor of Chen to one or more contaminants in a refrigerant such as olefin or a substituted olefin is an obvious design choice that the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Furthermore, as disclosed in Chen ‘229 similar gas detection sensor is subjected to and used to detect olefins such as propene. Furthermore, the sensors are used to detect substituted olefins such as fluoro-substituted olefins, e.g., any of the isomers of tetrafluoropropene (¶0024).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen with the teachings of Chen ‘229 so that Chen sensor will be subjected to gases that comprises olefin or a substituted olefin as disclosed in Chen ‘229 invention in order to detect olefin or a substituted olefin when the sensor is placed below an evaporator for the predictable benefit of detecting leak in a refrigeration system.
Chen discloses the H2S sensor can be operated by exposing the sensing electrode to the gas being sensed to generate a difference in electronegative potential between the sensing electrode and the reference electrode that is responsive to the presence and/or concentration of a component in a gas being tested, measuring voltage or current in an electrical circuit connecting the sensing electrode and the counter electrode, and converting the measured voltage or current to a reading indicative of the presence and/or concentration of the component in the gas being tested. However, Chen does not explicitly discloses detecting a capacitive response produced by the exposure of the sensing electrode to the gas.  
Wouters directed to the field of gas and vapor sensing describe the claimed limitation of detecting a capacitive response produced by the exposure of the sensing electrode to the gas as the gas sensor additionally includes readout circuitry for separately analyzing resistive and capacitive components in the impedimetric response signal (¶0045).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the electrode geometry of Chen’s invention exhibits an inherent capacitive electrical response as disclosed in Wouters invention. Thus, modifying Chen with Wouters enables Chen’s invention to account for the capacitive response of the sensing electrode in order to measure an impedimetric response signal of the sensing element, separating the signal into resistive and capacitive components, and determining the composition of the gas based at least on the resistive and capacitive components.

With respect to claim 2, Chen, Chen ‘229 and Wouters disclose the method of claim 1 above. Chen further discloses the detected response in the electrical circuit produced by the exposure of the sensing electrode to the gas comprises a change in electrical current (¶[0007] discloses converting the measured current to a reading indicative of the presence and/or concentration of the gas being tested).  
With respect to claim 3, Chen, Chen ‘229 and Wouters disclose the method of claim 1 above. Chen further discloses determining a concentration of a gas component based on the response (¶[0026] discloses converting the signal to a reading indicative of the concentration of the gas).  As shown in claim 1, Chen separately or in combination with Chen’229 discloses olefin or a substituted olefin.
With respect to claim 4, Chen, Chen ‘229 and Wouters disclose the method of claim 3 above. Chen further discloses determining the concentration of the component in the gas. However, Chen is silent about the determination step comprises a cumulative charge associated with chemical adsorption or desorption induced charging or discharging of the capacitive device. 
Wouters further discloses the determination step comprises a cumulative charge associated with chemical adsorption or desorption induced charging or discharging of the capacitive device (¶[0088] discloses that different responses (resistance R and capacitance C) at various frequencies may be used to obtain selectivity within a single sensor).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the electrode geometry of Chen’s invention exhibits an inherent capacitive electrical response as disclosed in Wouters invention. Thus, modifying Chen with Wouters enables Chen’s invention to account for the capacitive response of the sensing electrode in order to measure an impedimetric response signal of the sensing element, separating the signal into resistive and capacitive components, and determining the composition of the gas based at least on the resistive and capacitive components. As shown in claim 1, Chen separately or in combination with Chen’229 discloses olefin or a substituted olefin.
With respect to claims 5, 6 and 7, Chen, Chen ‘229 and Wouters disclose the method of claim 1 above. Chen further discloses a variety of catalytic metals and alloys (e.g., iridium, rhenium, palladium, platinum, copper, indium, rubidium, silver, gold) supported on a conductive support may be used to form the electrodes.  
Chen is silent about the electrode comprises at least 50, 10, 1 wt.% palladium, based on the total dry weight of metal catalyst, and/or catalyst support, and ionomer. However, it would have been an obvious matter of design choice before the effective filing date of the claimed invention for the electrode to comprises at least 50, 10, or 1 wt.% palladium as disclosed by a known method, since applicant has not disclosed using varying composition of electrodes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the sensing electrodes disclosed in Chen invention.
With respect to claim 8, Chen, Chen ‘229 and Wouters disclose the method of  claim 1 above. Chen further discloses the sensing electrode comprises an ionomer and nanoparticles comprising the palladium (¶[0006-0015] catalysts disposed on the electrodes such as palladium and conductive carbon).  
With respect to claim 11, Chen, Chen ‘229, and Wouters disclose the method of claim 1 above. Chen further discloses exposing the sensor with gases comprising such as CO and H2S. Chen is silent about the exhaust gas comprising hydrofluoroolefin. However, it would have been an obvious matter of design choice to expose the sensor with an exhaust gas that comprise hydrofluoroolefin, since Applicant has not disclosed that exposing the sensor with gases comprises hydrofluoroolefin solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with detecting component of gases that comprises CO and H2S or hydrofluoroolefin.
With respect to claim 12, Chen discloses a sensor (A gas sensor is schematically shown in FIG. 1), comprising 
a sensing electrode that includes a catalyst comprising palladium (¶[0015] discloses the electrode may comprise palladium); 
a counter electrode comprising a noble metal catalyst ((¶0015: counter electrode 16 may comprise variety of catalytic metals); 
an electrolyte disposed between the sensing electrode and the counter electrode (¶[0013] discloses polymer membrane 12 disposed between sensing electrode 14 and counter electrode 16); 
an external electrical circuit including a measuring device controller operatively connecting the sensing electrode and the counter electrode (Fig. 1 illustrates electronic signal processing circuitry 19 connecting electrodes 14 and 16), said measuring device configured to detect gas concentration in the electrical circuit produced by the exposure of the sensing electrode to a gas in the absence of a voltage bias applied to the sensing and counter electrodes (¶[0013] discloses electrodes 14 and 16 are exposed to test gas 11 and reference gas 13 and connected to a voltmeter to measure H2S concentration).  
Chen discloses the claimed invention except the type of gas the sensor is subjected to comprises olefin or a substituted olefin. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the gas sensor of Chen to one or more contaminants in a refrigerant such as olefin or a substituted olefin is an obvious design choice that the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Furthermore, as disclosed in Chen ‘229 similar gas detection sensor is subjected to and used to detect olefins such as propene. Furthermore, the sensors are used to detect substituted olefins such as fluoro-substituted olefins, e.g., any of the isomers of tetrafluoropropene (¶0024).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen with the teachings of Chen ‘229 so that Chen sensor will be subjected to gases that comprises olefin or a substituted olefin as disclosed in Chen ‘229 invention in order to detect olefin or a substituted olefin when the sensor is placed below an evaporator for the predictable benefit of detecting leak in a refrigeration system.
Chen discloses the H2S sensor can be operated by exposing the sensing electrode to the gas being sensed to generate a difference in electronegative potential between the sensing electrode and the reference electrode that is responsive to the presence and/or concentration of a component in a gas being tested, measuring voltage or current in an electrical circuit connecting the sensing electrode and the counter electrode, and converting the measured voltage or current to a reading indicative of the presence and/or concentration of the component in the gas being tested. However, Chen does not explicitly discloses detecting a capacitive response produced by the exposure of the sensing electrode to the gas.  
Wouters directed to the field of gas and vapor sensing discloses the claimed limitation of detecting a capacitive response produced by the exposure of the sensing electrode to the gas as the gas sensor additionally includes readout circuitry for separately analyzing resistive and capacitive components in the impedimetric response signal (¶0045).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the electrode geometry of Chen’s invention exhibits an inherent capacitive electrical response as disclosed in Wouters invention. Thus, modifying Chen with Wouters enables Chen’s invention to account for the capacitive response of the sensing electrode in order to measure an impedimetric response signal of the sensing element, separating the signal into resistive and capacitive components, and determining the composition of the gas based at least on the resistive and capacitive components.
With respect to claims 13, 14 and 15, Chen, Chen ‘229 and Wouters disclose the sensor of claim 12 above. Chen further discloses a variety of catalytic metals and alloys (e.g., iridium, rhenium, palladium, platinum, copper, indium, rubidium, silver, gold) supported on a conductive support may be used to form the electrodes.  
Chen is silent about the electrode comprises at least 50, 10, 1 wt.% palladium, based on the total dry weight of metal catalyst, and/or catalyst support, and ionomer. However, it would have been an obvious matter of design choice for the electrode to comprise at least 50, 10, or 1 wt.% palladium as disclosed by a known method, since applicant has not disclosed using varying composition of electrodes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the sensing electrodes disclosed in Chen invention.
With respect to claim 16, Chen, Chen ‘229 and Wouters disclose the sensor of claim 12 above.  Chen further discloses the sensing electrode comprises an ionomer and nanoparticles comprising the palladium(¶[0006-0015] catalysts disposed on the electrodes such as palladium and conductive carbon).  
With respect to claim 17, Chen, Chen ‘229 and Wouters disclose the sensor of claims 12 above. Chen further discloses the measuring device is further configured to determine a concentration of a gas component based on the electrical response (¶[0026] discloses converting the measured signal to a reading indicative of the concentration of the component in the gas).  As shown in claim 12, Chen separately or in combination with Chen’229 discloses olefin or a substituted olefin.
With respect to claim 18, Chen, Chen ‘229 and Wouters disclose the sensor of claim 17 above. Chen further discloses determining the concentration of the component in the gas. However, Chen is silent about the determination step comprises a cumulative charge associated with chemical adsorption or desorption induced charging or discharging of the capacitive device. 
Wouters further discloses the determination step comprises a cumulative charge associated with chemical adsorption or desorption induced charging or discharging of the capacitive device (¶[0088] discloses that different responses (resistance R and capacitance C) at various frequencies may be used to obtain selectivity within a single sensor).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the electrode geometry of Chen’s invention exhibits an inherent capacitive electrical response as disclosed in Wouters invention. Thus, modifying Chen with Wouters enables Chen’s invention to account for the capacitive response of the sensing electrode in order to measure an impedimetric response signal of the sensing element, separating the signal into resistive and capacitive components, and determining the composition of the gas based at least on the resistive and capacitive components. As shown in claim 12, Chen separately or in combination with Chen’229 discloses olefin or a substituted olefin.
With respect to claim 19, Chen, Chen ‘229 and Wouters disclose the sensor of claim 12. Chen discloses the claimed invention except the type of gas the sensor is subjected to comprises olefin or a substituted olefin. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the gas sensor of Chen to one or more contaminants in a refrigerant such as olefin or a substituted olefin is an obvious design choice that the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Furthermore, as disclosed in Chen ‘229 similar gas detection sensor is subjected to and used to detect olefins such as propene. Furthermore, the sensors are used to detect substituted olefins such as fluoro-substituted olefins, e.g., any of the isomers of tetrafluoropropene (¶0024).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen with the teachings of Chen ‘229 so that Chen sensor will be subjected to gases that comprises olefin or a substituted olefin as disclosed in Chen ‘229 invention in order to detect olefin or a substituted olefin when the sensor is placed below an evaporator for the predictable benefit of detecting leak in a refrigeration system.
With respect to claim 21, Chen, Chen ‘229 and Wouters disclose the sensor claims 12 above. Chen further discloses a channel from an outer surface of the sensor to an interior chamber at the sensing electrode (Fig. 2 illustrates channel 28 and 29 from an outer surface of the gas sensor 20 to an interior chamber at the sensing electrodes 14 and 16).  
With respect to claim 23, Chen, Chen ‘229 and Wouters disclose the method of claim 1 above. Chen ‘229 further discloses contacting the gas with the sensing electrode (electrodes 14, 16) comprises adsorption of the olefin or substituted olefin onto the sensing electrode (¶0022).  
With respect to claim 24, Chen, Chen ‘229 and Wouters disclose the method of claim 11 above. Chen ‘229 further discloses contacting the gas with the sensing electrode(electrodes 14, 16)  comprises adsorption of the hydrofluoroolefin onto the sensing electrode (¶0022).  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Chen ‘229 and Wouters as applied to claim 12 above, and further in view of SEKIYA.
With respect to claim 22, Chen, Chen ‘229 and Wouters disclose the sensor of claim 12 above. Chen as modified by Wouters is silent about a blower that directs gas to the sensing electrode.
SEKIYA directed to a gas sensor discloses a gas sensor having a blower that directs gas to the sensing electrode (air blower 930).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen with the teaching  of SEKIYA so that Chen’s invention will have a blower unit as disclosed in SEKIYA’s invention to direct gas to the sensing electrode for the predicable benefit of improving detection process. 
Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered:  Applicant argument with respect to the claim objections is persuasive in light of the amendment made to the claims.
Applicant argument with respect to 35 USC § 103 rejection have been fully considered but they are not persuasive.
Applicant argues that “It is respectfully submitted that the Office Action has failed to establish that the prior art discloses or suggests a method of testing a gas comprising an olefin or a substituted olefin, as required by claim 1, or a sensing electrode configured to adsorb an olefin or substituted olefin, as required by claim 12. It is further respectfully submitted that the Office Action has failed to establish that there is anything in the prior art as a whole that would suggest to one of skill in the art to make modifications that would render claims 1 and 12 obvious.” The examiner respectfully disagrees. 
Chen discloses the claimed invention except the type of gas the sensor is subjected to comprises olefin or a substituted olefin. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the gas sensor of Chen to one or more contaminants in a refrigerant such as olefin or a substituted olefin is an obvious design choice that the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Furthermore, as disclosed in Chen ‘229 similar gas detection sensor is subjected to and used to detect olefins such as propene. Furthermore, the sensors are used to detect substituted olefins such as fluoro-substituted olefins, e.g., any of the isomers of tetrafluoropropene (¶0024).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen with the teachings of Chen ‘229 so that Chen sensor will be subjected to gases that comprises olefin or a substituted olefin as disclosed in Chen ‘229 invention in order to detect olefin or a substituted olefin when the sensor is placed below an evaporator for the predictable benefit of detecting leak in a refrigeration system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861     


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861